Exhibit 10.1



GRAPHIC [logo.jpg]

 



December 9, 2011




Tim Poche
22 Sutton Mill Place
The Woodlands, TX 77382


Dear Tim Poche:

I am pleased to offer you a position of Senior Vice President, Chief Accounting
Officer, with The Shaw Group Inc. reporting to Brian Ferraioli, Chief Financial
Officer.  Your start date will be January 23, 2012.  Your salary will be
$13,846.15 bi-weekly ($360,000 on an annualized basis) payable in arrears. This
position is currently considered an exempt position.

You will be eligible to participate in the Management Incentive Plan in fiscal
year 2012 (begins September 1, 2011 and runs through August 31, 2012) with a
bonus target of 65% of your salary earned during the plan period. This incentive
plan is based upon a number of factors, and can have the maximum potential for a
payout of two (2) times your target.

It is expected that your participation in the Company’s Long Term Incentive Plan
will lead to grants to be made periodically during the course of your employment
with the Company, subject to availability of shares and pursuant to the terms
and conditions of the applicable long term incentive plan.  The target value of
such grants issued to you will be 60% of your base salary, and may be a
combination of any form of long term incentives as approved by the Compensation
Committee from time to time.  These grants generally occur during the first
quarter of the Company’s fiscal year, but are subject to change and are subject
to a vesting schedule of annual installments determined by the Compensation
Committee at the time of grant.  All stock-based long term incentive awards are
subject to shareholder approval of shares to be allocated to the Company’s long
term incentive plan and are granted under the strict review of the Compensation
Committee.

You will receive a sign-on bonus of $200,000 to be paid within three payroll
cycles. The sign-on bonus is considered taxable income, and all regular payroll
taxes will be withheld. It is normal company practice to include a repayment
clause for any lump-sum payments. Therefore, should you voluntarily resign or be
terminated for Cause (as that term is defined below) within 24 months from your
date of employment, the bonus payment will be immediately due to the company
based upon the following guidelines:  0-12 months of service from your date of
hire 100% repayment; 13-24 months of service from your date of hire 50%
repayment. The determined amount will be withheld from your final paycheck to
the extent permissible by law. Shaw reserves the right to take all necessary
steps to recover any amounts not satisfied by withholding.

Page 1

--------------------------------------------------------------------------------





You will be eligible to participate in the Company’s long term incentive plan,
with an initial grant to be made on the first business day of the calendar month
immediately following the date of commencement of employment, with a total value
of $100,000, to be allocated as Restricted Stock Units.  The actual number of
shares will be determined on the date of grant as follows:

For Restricted Stock Units (RSU), the RSU Value is generally calculated by
dividing the dollar value of restricted stock units by the closing stock price
on the grant date. This grant will vest in three (3) annual installments, with
full vesting after three (3) years.  All stock-based awards are subject to
availability and shareholder approval of shares to be allocated to the Company’s
long term incentive plan and granted under the strict purview of the
Compensation Committee of the Board.

You will be eligible for participation in the Shaw Flexible Perquisites program,
which is reserved for selected executives and provides additional compensation
for use at your discretion, on perquisite items. Payments equal to 4% of base
earnings will be made on a quarterly basis and will be calculated based on
eligible base earnings from the previous quarter. Your projected annual payment
for a full Calendar Year will be equal to 4% of your annual base salary or
$14,400.

The Company will pay expenses associated with your move as outlined in the
attached Relocation Package relating to your relocation from Houston, Texas to
Baton Rouge, Louisiana.

You will be eligible to participate in a complete package of employee benefits.
This package includes a choice of medical, dental, vision, short and long-term
disability coverage, basic life, supplemental life, and AD&D insurance. In
addition, flexible spending accounts, a health saving account, and 401k
retirement plan are available. Please be aware that to participate in Shaw's
benefit programs, you must log into the Shaw Benefits Solution Center at
http://mybenefits.shawgrp.com or call 1.877.545.SHAW (7429) no later than 30
days from your effective date. If you fail to enroll in benefits within the
required time period, you will be enrolled in the default benefits which include
401(k), Basic Life, AD&D and Employee Assistance Program only.

After 30 days of employment, you will automatically be enrolled in The Shaw
Group Inc. 401(k) Plan with a contribution rate of 3% unless you specifically
elect not to enroll, or elect to have a higher contribution rate.  Following
your date of hire, a 401(k) plan enrollment guide and a separate automatic
enrollment notice will be mailed to your home address.  There is a nominal
administrative fee charged to participants, so please review the plan materials
carefully.  If you have additional questions, you may contact the Merrill Lynch
Retirement & Benefits Contact Center at 800.228.4015.  For more information,
please reference the Benefits Guide included with this letter.

You will be entitled to an annual vacation accrual of .0577 per hour (120 hours
per year), in accordance with company policy.  

Page 2

--------------------------------------------------------------------------------





The purpose of this letter is to clarify your salary, benefits and other key
provisions of your employment. This letter does not create an actual or implied
contract of employment nor does it change the “employment at will” relationship.

This offer of employment is contingent upon satisfactory results from a
pre-employment drug screen, background check (where applicable) and that you
provide documentation that you are legally authorized to work for Shaw in the
United States. The terms and conditions of this offer letter shall become the
terms and conditions of your employment.

This conditional offer will remain valid for seven (7) business days from the
date of this letter. Please sign, scan, and email this signed document to me at
scott.trezise@shawgrp.com.  If you have any questions, please contact me.

Sincerely,



Scott Trezise
Sr. Vice President, Human Resources
4171 Essen Lane Baton Rouge, LA 70809
The Shaw Group Inc.


Accepted:
Signature _____________________________________ Date ______________


Declined:
Signature ______________________________________ Date ______________


Reason(s) for Decline _______________________________________________


_________________________________________________________________


Definitions:
For purposes of this offer, “Cause” shall mean the occurrence of any of the
following:  (i) any action by you which constitutes any willful breach of duty
or habitual neglect of duty; (ii) your material and continual failure to perform
your job duties in a professional manner or in a manner which is expected as
appropriate by the Company; (iii) the misappropriation or attempted
misappropriation of a business opportunity of the Company, including attempting
to secure any personal profit in connection with entering into any transaction
on behalf of the Company, except as provided by the Company as direct or
indirect compensation or benefits for your performance in connection with such
transactions; (iv) the intentional misappropriation or attempted
misappropriation of any of the Company’s funds or property; (v) the violation of
any Company policy including but not limited to the Code of Corporate Conduct
and Fraud Policy, of which employee is notified in writing; (vi) commission of a
felony or violent or dishonest misdemeanor, or engaging in any other conduct
involving fraud or dishonesty.



Page 3

